Citation Nr: 1806427	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-06 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active duty service from February 1966 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board notes that this matter has been adjudicated and denied in an August 2010 rating decision as a claim to reopen based on new and material evidence.  However, since the prior August 2007 denial, additional relevant service personnel records, received in August 2011, were associated with the file.  Under the provisions of 38 C.F.R. § 3.156(c) (2017), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement under subpart (a) that there first be new and material evidence to reopen the claim. See also Vigil v. Peake, 22 Vet. App. 63 (2008) (official service department records are new and material evidence, thus requiring de novo review or reconsideration, rather than as a claim to reopen).  Accordingly, the Board will consider the service connection claim for hepatitis B on the merits, without addressing any threshold issue of whether new and material evidence has been received to reopen the claim. See 38 C.F.R. § 3.156(c). 


FINDINGS OF FACT

1.  The Veteran was treated for hepatitis A during service.

2.  The Veteran's current hepatitis B is not shown to be causally or etiologically related to any disease, injury, or incident in service.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis B are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.303 (a).  Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).  In this case however, hepatitis B is not identified in § 3.309(a) as a chronic disability, therefore the presumptive provisions based on chronic disease, pursuant to § 3.303(b), or continuity of symptomatology since service pursuant to Walker are not for application in this case.

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The Veteran contends that he has had hepatitis B since service.  

The Veteran had active duty service from February 1966 to February 1987.  Service treatment records reflect that the Veteran was hospitalized at Subic Bay Medical Center in May 1975.  Records reflect that he had been symptomatic for one week prior to admission with complaints of generalized malaise, anorexia, and yellowish discoloration of urine.  The Veteran denied any exposure to hepatitis or use of needles.  He was diagnosed with viral hepatitis A. 

Medical board reports dated in February 1981, February 1984, and September 1984 are negative for findings of hepatitis B. 

Initial post-service evidence of treatment for hepatitis B is shown in treatment records from David Grant Medical Center, dated in April 2006.  

The Veteran was afforded a VA examination in October 2008.  The Veteran reported that he had hepatitis since 1975.  He reported that he always had hepatitis on blood tests after that.  He reported that he began treatment for hepatitis in 2006.  The examiner noted that the Veteran was diagnosed with chronic active hepatitis by biopsy in 2006.  The examiner diagnosed hepatitis B.  The examiner was unable to provide an opinion regarding the etiology of hepatitis because the records of treatment for hepatitis were not available for review.  However, the examiner noted that the Veteran was working as a cook on a ship at sea when he developed symptoms.  The examiner stated that it would be unusual to develop hepatitis B in that circumstance without blood or sexual exposure and that hepatitis A would be more common in that scenario. 

In 2011, the Veteran submitted additional records from Subic Bay Hospital.  The RO obtained a January 2014 medical opinion from an examiner who reviewed the additional medical records and found that it was less likely than not that the Veteran's hepatitis B was incurred in or caused by service.  The examiner noted that a discharge summary in May 1975 showed a diagnosis of hepatitis A.  The examiner stated that there is no evidence to conclude that the Veteran had hepatitis B during the viral hepatitis in 1975.  The Board finds this medical opinion to be highly probative, as it was based on a review of all relevant medical records and contained an adequate rationale.    

In this case, there is no competent medical evidence linking the Veteran's current hepatitis B to service.  The Board has considered the Veteran's assertions.  The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the cause of the Veteran's hepatitis B involves a complex medical etiological question.  The Veteran is competent to relate the hepatitis B symptoms that he experiences, but he is not competent to opine on whether there is a link between the current disability and service because such conclusions require specific, highly specialized, medical knowledge and training.  See Kahana v. Shinseki, 24 Vet. App. 428, 438   (2011) (holding that ACL is too "medically complex" for lay diagnosis based on symptoms); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis).

For the above reasons, service connection for hepatitis B is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hepatitis B is denied.  



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


